Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The pre-configured UCI of claim 6, is interpreted to be PUCCH format (e.g. format 3). Clarification requested.
Specification
Various Operations A, B16, B17, C1, C2, C3, D3, D4, E, F, etc. in the Specification are without corresponding description in the Drawings or external 3GPP documentation. Clarification requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-4, 6-10, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0320431 hereafter Huang) in view of Xiong et al (US 2016/0094996 hereafter Xiong).

For claim 1, 9, 13,  Huang discloses uplink transmission (e.g. PUSCH, PUCCH 705 Figure 7), applicable to User Equipment (UE) (120 UE Figure 7) and a base station (110 base station Figure 8) and comprising: determining a time-domain overlapping channel group (705 Figure 7) to be transmitted in a time unit (UL short burst 506 Figure 5 [0074]), where the time-domain overlapping channel group comprises a group of Physical Uplink Control Channels (PUCCHs) and a group of Physical Uplink Shared Channels (PUSCHs) ([0051] selectively multiplexing PUSCH and PUCCH), the group of PUCCHs and the group of PUSCHs comprise a PUCCH and a PUSCH that overlap in time-domain ([0085] scheduled to overlap in one or more symbols), the PUCCH comprised in the group of PUCCHs being configured to transmit an uplink Scheduling Request (SR) ([0074] SR reference signal within the UL burst), and the PUSCH comprised in the group of PUSCHs being configured to transmit uplink data ([0074] PUSCH data); and performing multiplexing transmission on Uplink Control Information (UCI) ([0027] multiplexed PUCCH that include UCI) and uplink data to be transmitted by the time-domain overlapping channel group ([0074] PUSCH K2 Figure 7), wherein the UCI comprises the uplink SR (scheduling request [0074] within the multiplexed PUCCH [0027]).
Huang does not explicitly disclose the SR on a overlapped PUCCH. However, Xiong, in the same field of overlapped PUSCH/PUCCH transmission, discloses a time-domain overlapping channel group comprises a group of Physical Uplink Control Channels (PUCCHs) and a group of Physical Uplink Shared Channels (PUSCHs) (abstract), the group of PUCCHs being configured to transmit an uplink Scheduling Request (SR) (Figure 3A-3D), and the PUSCH comprised in the group of PUSCHs being configured to transmit uplink data (Figure 4A-4D); and performing multiplexing transmission on Uplink Control Information (UCI) ([0029] UCI on PUCCH) and uplink data to be transmitted by the time-domain overlapping channel group, wherein the UCI comprises the uplink SR ([0029] PUCCH carrying UCI and SR).
It would have been obvious to one of ordinary skill before the effective filing date to adopt the additional teachings of Xiong of SR repetition overlapping [0033] to increase coverage [0004]. 
Particularly for claim 13, Huang discloses a processor (UE 280 Figure 2); and memory (282 Figure 2) configured to store instructions  executable by the processor ([0051] data and program codes). 

 For claim 2, Huang does not explicitly discloses removing the uplink SR from the UCI. However, Xiong teaches determining other UCI ([0034] HARQ A/N) by removing the uplink SR from the UCI (SR and A/N on same or different PRBs [0034]); performing channel coding and modulation on the uplink data and the other UCI , and mapping the uplink data and the other UCI to a time-frequency resource for the PUSCH transmission (Huang Figure 9 ACK on PUSCH piggybacking [0082]) ; and dropping transmission of the PUCCHs comprised in the time-domain overlapping channel group ([0097 Huang] transmit only one of either PUSCH or PUCCH). 
 
For claim 8, Huang does not explicitly disclose transmitting the uplink SR through the PUCCH; However, Xiong teaches transmitting the uplink SR through the PUCCH (e.g. 302 Figure 3A); performing channel coding and modulation on the uplink data and other UCI than the uplink SR ([Huang 0048 MCS]), and mapping the uplink data and the other UCI to the time-frequency resource for the PUSCH transmission (Huang Figure 9 ACK on PUSCH piggybacking [0082]); and dropping transmission of other PUCCHs than the PUCCH transmitting the uplink SR in the time-domain overlapping channel group ([0096] dropping PUCCH if previous transmission received after a threshold time).

For claim 3, Huang discloses performing channel coding and modulation on the uplink data and the UCI comprising the uplink SR (MCS [0048]), and mapping the UCI comprising the uplink SR and the uplink data to the time-frequency resource for the PUSCH transmission (selectively multiplexing [0024] including UCI [0082]) ; and dropping transmission of the PUCCHs comprised in the time-domain overlapping channel group ([0096] dropping PUCCH).
For claim 4, Huang does not teach transmitting the SR independently on PUSCH. However, Xiong teaches performing independent channel coding and modulation (MCS [Huang 0048]) on bit information of the uplink SR according to a channel coding and modulation manner for the uplink SR (piggybacking [0082 Huang]) ; and mapping a modulation symbol of the modulated uplink SR and the modulated uplink data to the time-frequency resource for the PUSCH transmission (piggybacking SR on PUSCH data independent of ACK/NACK Figure 4A Xiong). 

For claim 6, Huang does not explicitly teach transmitting the SR independently on PUSCH. However, Xiong teaches performing independent channel coding and modulation on bit information of the uplink SR according to a channel coding and modulation manner for a pre-configured type of other UCI (MCS [Huang 0048]); and mapping a modulation symbol of the modulated uplink SR (piggybacking [0082 Huang]) and the modulated uplink data to the time-frequency resource for the PUSCH transmission (piggybacking SR on PUSCH data Figure 4A Xiong). 
For claims 2, 4, 6, 8, motivation to combine is the same as for claim 1.

For claim 10, Huang teaches receiving a modulation symbol of the uplink data and other UCI than the uplink SR in the PUSCH (Huang Figure 9 ACK on PUSCH piggybacking [0082])  transmitting the uplink data; and cancelling reception of the uplink SR  ([0097 Huang] transmit only one of either PUSCH or PUCCH).

For claim 12, Huang discloses receiving a modulation symbol of the uplink data and other UCI ([0034] HARQ A/N) than the uplink SR in the PUSCH transmitting the uplink data (SR and A/N on different PRBs [0034]) ; and receiving the uplink SR in the PUCCH transmitting the uplink SR ([0097] transmit only one of either PUSCH or PUCCH).
For claim 7, Huang discloses wherein the other UCI comprises HARQ feedback information ([0027] UCI suck as ACK/NACK). 

Claims 5, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Xiong and further in view of R1-1802510 Panasonic “Discussion on partial overlap between HARQ-ACK and SR” 3GPP WG1 #92 Athens February 26th-March 2nd, 2018. 
For claim 5, 11, neither Huang nor Xiong teach multiplexing SR and HARQ. However, R1-1802510, in the same field, discloses (page 2) merging bit information of the uplink SR and bit information of the other UCI (in format 0, Case 1 SR is multiplexed to HARQ); performing independent channel coding and modulation on the merged bit information of the UCI according to a channel coding and modulation manner for the other UCI (MCS [Huang 0048]); and mapping a modulation symbol of the modulated UCI and the modulated uplink data to the time-frequency resource for the PUSCH transmission ([0097 Huang] transmit only one of either PUSCH or PUCCH). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt R1-1802510’s teachings regarding partial overlap between HARQ-ACK and SR. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BASIL MA/Examiner, Art Unit 2415